ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-225, concluding that JAMES A. BRESLIN, JR. of LYNDHURST, who was admitted to the bar of this State in 1968, should be censured for violating RPC 1.1(a) (gross ne-*218gleet), RPC 1.3 (lack of diligence), RPC 1.15(a) (failure to safeguard trust funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations); and RPC 8.1(b) and Rule l:20-3(g)(3) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that JAMES A. BRESLIN, JR. is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.